Citation Nr: 0118592	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  00-23 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for VA benefits.  

ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 RO determination, which found 
that the appellant's spouse had no recognized military 
service with the Armed Forces of the United States and that 
the appellant was not eligible for VA benefits.  A hearing 
scheduled in June 2001 was canceled when the appellant failed 
to report. 


FINDING OF FACT

The service department has certified that the appellant's 
spouse had no qualifying service, including service as a 
member of the Philippine Commonwealth Army, or the recognized 
guerrillas, in the service of the United States Armed Forces.  
The appellant's spouse died in July 1988.  The appellant is 
seeking Dependency and Indemnity Compensation.  


CONCLUSION OF LAW

The criterion of "veteran" for purposes of entitlement to VA 
benefits has not been met.  38 U.S.C.A. §§ 101(2), 107 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.1(d), 3.8, 3.9, 3.203 
(2000). 


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

In her application for VA benefits, received in January 2000, 
the appellant reported that her spouse had service in the 
United States Armed Forces from December 3, 1941 until April 
4, 1946 with "A" Company 1st Battalion, 116th Infantry 
Regiment, 106th Division, "10th MD."  Accompanying her 
application was a discharge certificate dated in April 1946 
from the Commonwealth of the Philippines, Philippine Army, 
indicating that the appellant's spouse served in "A" 
Company, 1st Battalion, 116th Infantry Regiment, 106th 
Division."  The service number was reported as unknown.  

In a VA Form 9 which was received at the RO in November 2000, 
the appellant reported that her husband joined the recognized 
guerilla forces inducted in the United States Armed Forces 
Far East.  

In January 2000, the RO requested that the service department 
(Army Reserve Personnel Center (ARPERCEN) verify the service 
of appellant's spouse, and furnished ARPERCEN with the 
information included in the April 1946 discharge certificate.  
The RO provided the spouse's full name, date of birth, and 
other identifying information.  In March 2000, ARPERCEN 
reported that the appellant's spouse had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.

Statements of appellant in the claims folder are to the 
effect that she is entitled to VA benefits based upon the 
valid service of her deceased spouse.  

B.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held  
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

VA has a duty to assist in the development of facts relating  
to this claim.  See VCAA, Pub. L. No. 106-475, 114 Stat. 2096  
(2000).  In this case, even though the RO did not have the  
benefit of the explicit provisions of the VCAA, VA's duties  
have been fulfilled.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096,  
2096-97 (2000) (to be codified as amended at 38 U.S.C. §§ 
5102 and 5103).  The appellant was notified by means of a 
March 2000 letter from the RO as well as the July 2000 
statement of the case of the information and evidence needed 
to substantiate her claim.  VA has no outstanding duty to 
inform her that any additional information or evidence is 
needed.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA, Pub. L.  
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  The RO requested 
verification of service of the appellant's spouse both under 
his name.  The appellant has not referenced any unobtained 
evidence that might aid her claim or that might be pertinent 
to the bases of the denial of this claim.

The RO denied this claim on the basis that the appellant's 
spouse had no valid military service for the entitlement to 
VA benefits.  In the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1  
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6  Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.  Accordingly, the Board finds 
that all relevant evidence has been obtained with regard to 
the claim and that no further assistance to the appellant is 
required to comply with VA's duty to assist her.  VCAA,  Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).

C.  Legal Analysis

Eligibility for VA benefits is governed by statutory and 
regulatory law which defines an individual's legal status as 
a veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A 
"service-connected" disability is a disability that was 
incurred or aggravated in the line of duty during active 
military, naval, or air service.  38 U.S.C.A. § 101(16); 38 
C.F.R. § 3.1(k).  "Active military, naval, and air service" 
includes active duty.  "Active duty" is defined as full-time 
duty in the Armed Forces.  38 C.F.R. § 3.6(a)-(b).  "Armed  
Forces" consists of the United States Army, Navy, Marine 
Corps, Air Force, and Coast Guard, including their Reserve 
components.  38 C.F.R. § 3.1.

Additionally, service in the Philippine Scouts and in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
guerrilla service, is recognized service for certain VA 
purposes, as authorized by 38 U.S.C.A. § 107; 38 C.F.R. §§ 
3.8, 3.9.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity or burial benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions:  (1) the evidence is 
a document issued by the service department, (2) the document 
contains needed information as to length, time, and character 
of service; and (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet regulatory requirements, VA 
shall request verification of service from a service 
department.  38 C.F.R. § 3.203.  With regard to Philippine 
service, certifications by the service department will be 
accepted as establishing periods of recognized service as a 
Philippine Scout, a member of the Philippine Commonwealth 
Army serving with the Armed Forces of the United States, or 
as a guerrilla.  38 C.F.R. §§ 3.8, 3.9.  Moreover, the United 
States Court of Appeals for Veterans Claims (the Court) has 
held that a service department determination as to an 
individual's service shall be binding on VA.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); Dacoron v. Brown, 4 
Vet. App. 115, 120 (1993).  Under 38 C.F.R. § 3.9 and 3.203, 
Philippine veterans are not eligible for veterans' benefits 
unless a United States service department documents or 
certifies their service.  Soria v. Brown, 118 F.3d 747, 749  
(Fed. Cir. 1997).

As the appellant did not submit service information meeting 
the criteria set out under 38 C.F.R. § 3.203(a), the RO 
requested verification of the claimed military service of 
appellant's spouse from ARPERCEN.  In the request for 
verification, the RO reported the identifying information 
regarding the appellant's spouse provided by the appellant.

In March 2000, ARPERCEN reported that the appellant's spouse 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the United States Armed Forces.  As noted above, the Court 
has held that a service department determination as to 
whether or not an individual had qualifying service is 
binding on VA.  Duro, 2 Vet. App. at 532; Dacoron, 4 Vet. 
App. at 120.

In the January 2000 request, the RO provided the full name, 
including his middle name, date of birth, and dates of 
claimed service, of the appellant's spouse.  The appellant 
has submitted no additional information that would warrant 
another request for verification.

Although the record contains a discharge certificate from the 
Philippine Army reporting the spouse's service in "A" 
Company, 1st Battalion, 116th Infantry Regiment, 106th 
Division, VA is not bound by Philippine Army determinations 
of service.  The Court has held that a service department 
determination as to an individual's service shall be binding 
on VA.  Id.

Therefore, inasmuch as the service department's verification 
of the service of appellant's spouse is binding on VA, the 
Board concludes that appellant's spouse is not considered a 
"veteran," and that the appellant has not attained status as 
a valid claimant.  Therefore, the appellant's claim for 
entitlement to VA benefits must be denied as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

Basic eligibility for VA benefits is not established; thus, 
the appeal is denied. 



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals



 

